DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-3, 4-9, and 11-13 are pending and examined herein per Applicant’s 06/30/2022 filing with the USPTO.  Claims 1-3, 5-9, and 11-13 are amended.  Claims 4, 10, and 14-20 are canceled.  No claims are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
the method of independent claim 1 efficiently implements three solutions to an airline scheduling disruption, a flight recovery solution, a crew recovery solution, and a passenger recovery solution. A flight recovery solution is used to reschedule one or more disrupted flights. See Specification, Para. [0045]. A crew recovery solution is used to assign one or more disrupted crews to one or more rescheduled flights. See Specification, Para. [0062]. A passenger recovery solution is used to assign disrupted passengers to covered flights. See Specification Para. [0096]. Thus, all three solutions must be successfully implemented in order to handle a disrupted flight.  Remarks p. 9.
It is agreed that Applicant’s claimed invention seeks to flight recovery solution, crew recovery solution, and passenger recovery solution; however all three are elements of the abstract idea of certain methods of organizing human.  Where the claims seek to match a people (flight crew and passengers) and a resources (flight/airplane) based on rules (solution computed in an iterative manner, see [63]).  The claims are directed to the scheduling of people and things, which at its core is a method of organizing how the people interact with one another.  In other words time, place, location and which resources to use – the management of people.
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
Applicant respectfully submits that the method of amended claim 1 is integrated into a practical application.  Remarks p. 9-10.
The Office disagrees with Applicant’s assertion.  The claims do not integrate the identified abstract idea.  The Office finds and maintains that the additional elements of the claim when considered individually and as part of the ordered combination are found to be merely extra-solution activity.
MPEP 2106.04(d)(2) provides “The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application. Conversely, consider a claim reciting the same steps (a) and (b), but also reciting step (c) "vaccinating a second group of domestic cats in accordance with the lowest-risk vaccination schedule." Step (c) applies the exception, in that the information from the mental analysis in step (b) is used to alter the order and timing of the vaccinations so that the second group of cats has a lower risk of developing chronic immune-mediated disorders. Step (c) thus integrates the abstract idea into a practical application.”
While the underlaying claimed subject matter of the example presented in the MPEP is not analogous to the instant claims the analysis is nonetheless applicable. The instant claims simply optimize the scheduling solution using the received data and transmit the solution. That is to say there is no vaccination is given to a second group.  Where for example the system for example “re-assign[s] one or more disrupted passengers to the one or more rescheduled disrupted flights based on the passenger recovery solution”.  However the element is claimed so broadly is it not clear that is the second vaccination, what does it mean to re-assign?  Is this done in the algorithm (abstract)? Is it done by giving some sort of notification to the passenger and if so, what form does that notification. The claim falls short of applying the solution in any practical way.
For all the reasons given above the rejection of the previous Office action is maintained as updated below. 
Applicant's arguments filed with respect to the 35 USC 103 rejection of the previous Office action are to newly added limitations that are fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim has been amended to recite “An apparatus comprising a controller”; however there is no mention of a “controller” in the specification.  The Office notes that Specification does disclose in several places a processor, see for example [32], [41], and [69]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 4-9, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. certain methods of organizing human) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-3 and 4-9 are to method (process). Claims 8, 9, and 11-13 are to an apparatus (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of certain methods of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for generating an airline recovery scheduling solution in response to an airline scheduling disruption, the method comprising; 
receiving, by a processing device, an airline recovery scheduling solution request to modify an original airline schedule operations solution based on one or more disruptive events associated with one or more airline flights, wherein the one or more disruptive events causes the airline scheduling disruption; 
computing, by the processing device, an initial flight recovery solution, based on the one or more disruptive events, to reschedule one or more disrupted flights; 
generating, by the processing device, an initial crew recovery solution using the initial flight recovery solution by assigning one or more flight crews to one or more rescheduled disrupted flights, wherein the initial crew recovery solution includes one or more covered flights and one or more uncovered flights; 
identifying, by the processing device, one or more uncovered flights of the initial crew recovery solution;
generating, by the processing device, a list of one or more reserve and standby crews;
assigning, by the processing device, a subset of the one or more reserve and standby crews to the one or more uncovered flights of the initial crew recovery solution;
proceeding, starting with the initial flight recovery solution and the initial crew recovery solution, to compute, in an iterative manner, an updated flight recovery solution and an updated crew recovery solution that has fewer delays than the flight recovery solution and the crew recovery solution of the previous iteration, until a predetermined number of iterations has occurred;
generating, by the processing device, a passenger recovery solution based on the updated flight recovery solution and the updated crew recovery solution generated during the last iteration, and re-assigning one or more disrupted passengers to the one or more rescheduled disrupted flights based on the passenger recovery solution; and 
configuring, by the processing device, the airline recovery scheduling solution using the updated flight recovery solution and the updated crew recovery solution generated during the last iteration, and the passenger recovery solution in order to determine and transmit the airline recovery scheduling solution to one or more airports with the one or more disrupted flights.

The claims fall within the Court’s articulated abstract idea categories; where the claims are directed towards creating a new flight, crew, and passenger schedules when encountering a disruption to previously planned schedules. The claimed invention seeks to mitigate risk, manage personal behaviors, and manage commercial interactions by managing flight disruptions by creating a new flight, crew, and passenger schedules.  This is found to be a certain method of organizing human activity, an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements are determined to be the steps of “receiving” and “transmitting”.  These elements are found to be insignificant extra-solution activity.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements are found to be insignificant extra solution activity and generic computer processing known in the art.  These elements when considered individually and as part of the ordered combination do not amount to significantly more. 
It is noted that the additional elements “by a processing device” is found to be a standard feature of a computer, i.e. a known function in the art.  Any improvements to the system are from the capabilities of a general-purpose computer (accelerate the process of analyzing, computing, generating), rather than the patented method itself. Programming a general purpose computer to perform a particular function does not constitute an improvement to the computer itself or an improvement to a technical field or technology.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are to a device without a tangible form (hardware components).  A system is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories.  MPEP 2106.03(I).  As currently claimed the claims are found to be software per se.  Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).
It is suggested that hardware elements be amended in to the claim from the instant Specification for example see [22-24], which discloses the claimed “airline operating system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4-6, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pachon et al (US 2008/0215408 A1) in view of Liao et al (US 2017/0011326 A1)
Claims 1 and 8 
Pachon teaches a method for generating an airline recovery scheduling solution in response to an airline scheduling disruption (Pachon [7] “a method is provided for revising a schedule of resources for an airline or other similar carrier operation”), the method comprising; 
receiving, by a processing device, an airline recovery scheduling solution request to modify an original airline schedule operations solution based on one or more disruptive events associated with one or more airline flights, wherein the one or more disruptive events causes the airline scheduling disruption (Pachon [55] “an airline operations client application 112 may request that the airline operation server application 136 make a change to a flight resource”, [85] “server application 304 receives the request sent in step 330, and at step 332 sends a request to the database 306 to update the schedule”, and [121] “system has modules that are used during planning (for example, long-range planning) 908, scheduling 910, and day of operations 912 (for example, where there may be disruptions that require changes to be made).”); 
computing, by the processing device, an initial flight recovery solution, based on the one or more disruptive events, to reschedule one or more disrupted flights (Pachon [45] “recovery module 120 provides general functionality for the day of operations management, as well as functionality for handling any daily disruptions. For example, the day of operations and recovery module 120 may provide functions that help the user reassign flight crews if a crewmember is unexpectedly absent from work, or if there are weather problems that disrupt flight operations” and [132] “aircraft tracking manager module may then provide input information to the aircraft recovery optimizer 926, as shown in FIG. 9B. Through this input information, the aircraft tracking manager 925 may have determined the flight number that has been delayed and how long that delay is expected to be. In response, the aircraft recovery optimizer 926, perhaps under user control, may be used to determine a solution to the problem.”); 
generating, by the processing device, an initial crew recovery solution using the initial flight recovery solution by assigning one or more flight crews to one or more rescheduled disrupted flights, wherein the initial crew recovery solution includes one or more covered flights and one or more uncovered flights (Pachon [59] “day of operations module 142 provides functionality to manage generally the day of operations, which may include functionality for users to handle daily disruptions. For example, the module 142 may help users reassign flight crews” and [128] “crew on the day of operations, there is a crew tracking manager software application 929 and accompanying crew recovery optimizer”); 
generating, by the processing device, a list of one or more reserve and standby crews (Pachon [124] “resource optimizer 918 may include a roster optimizer (not shown) that generates equitable and highly productive crew rosters that cover all the flights in the roster period while taking into account pre-assigned crew activities”); 
generating, by the processing device, a passenger recovery solution based on the updated flight recovery solution and the updated crew recovery solution generated during the last iteration, and re-assigning one or more disrupted passengers to the one or more rescheduled disrupted flights based on the passenger recovery solution (Pachon [7] “updating the schedule of resources for the airline operation to include the set of one or more proposed changes”, [133] “During the course of determining a solution, the aircraft recovery optimizer 926 may make various calls to the common rules engine 914, for example, to determine if various proposed solutions violate any of the rules, with respect to crew rules, aircraft maintenance rules” [135] “system will be able to simply confirm the proffered solution, or potentially, allow the system to automatically correct certain types of problems” and fig. 9A at 902, 908, 910, and 912);
configuring, by the processing device, the airline recovery scheduling solution using the updated flight recovery solution and the updated crew recovery solution generated during the last iteration, and the passenger recovery solution in order to determine and transmit the airline recovery scheduling solution to one or more airports with the one or more disrupted flights (Pachon [55] “access services module 150 may receive this request and respond by invoking functions of the scheduling module 140 and the rules module 144 to update a schedule and check for any rules violations that the change may cause”, [101] “server application 506 commits the changes and responds by sending an updated set of schedule data in step 528. The server application 506 also sends a notification to the client "A" application 502 that the client "B" application 504 has schedule changes that are pending”).
Pachon further teaches “an aircraft recovery optimizer, a crew recovery optimizer, and/or a passenger recovery optimizer” (Pachon [12]).  Pachon further discloses “day of operations and recovery module 120 provides . . . functionality for handling any daily disruptions. For example, the day of operations and recovery module 120 may provide functions that help the user reassign flight crews . . . if there are weather problems that disrupt flight operations”. (Pachon [45]).  Also see Pachon [131-133].  Pachon does not expressly teach the following limitations.
Liao, in the analogous art of  method include an event module operative to receive a schedule and transmit an event, teaches the limitations of:
identifying, by the processing device, one or more uncovered flights of the initial crew recovery solution (Liao [20] “disruption events may be external events such as: weather disruption, congestion at runway, crew sick, crew report late to airport, or generic consequential events such as flight cancellation and flight delay” and [40] “when a flight does not have a complete flight crew due to irregular airline operations, the event module 102 may invoke the crew recovery module 110 to generate a recovery solution”, where an incomplete crew is the equivalent of the claimed uncovered flight); 
assigning, by the processing device, a subset of the one or more reserve and standby crews to the one or more uncovered flights of the initial crew recovery solution (Liao [29] “no recovery action is taken, the crew will be ready for Flight B at 11:00 plus 30 minutes (i.e., 11:30), which will cause a 1-hour departure delay for Flight B. In one or more embodiments, this disruption may be sent 109 to the crew recovery module 110, such that the crew recovery module 110 generates a recovery solution. A recovery solution may be, for example, to find a standby crew to replace the disrupted crew and fly Flight B, which may avoid or reduce the departure delay of Flight B, and deadhead the disrupted crew from City X2 to city X3, via another flight.”); 
proceeding, starting with the initial flight recovery solution and the initial crew recovery solution, to compute, in an iterative manner, an updated flight recovery solution and an updated crew recovery solution that has fewer delays than the flight recovery solution and the crew recovery solution of the previous iteration, until a predetermined number of iterations has occurred (Liao [35] “the crew recovery module 110 may iteratively propose recovery solutions until at least one of a crew work disruption problem is resolved” and [34] “the upstream flight delay scenario, the proposed recovery solution may be to delay the subsequent flight (e.g., by less than or equal to 15 minutes). Then in S418, the crew recovery module 110 determines whether the crew work disruption (e.g., problem) is solved. If the crew work disruption is solved, the crew recovery module 110 may output the result in S420.”).
Both Pachon and Liao are concerned with optimizing flight solutions, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pachon the identifying, by the processing device, one or more uncovered flights of the initial crew recovery solution; assigning, by the processing device, a subset of the one or more reserve and standby crews to the one or more uncovered flights of the initial crew recovery solution; and proceeding, starting with the initial flight recovery solution and the initial crew recovery solution, to compute, in an iterative manner, an updated flight recovery solution and an updated crew recovery solution that has fewer delays than the flight recovery solution and the crew recovery solution of the previous iteration, until a predetermined number of iterations has occurred as taught by Liao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	With respect to apparatus claim 8 that recites substantially the similar limitations to those rejected above are rejected for the same reasoning given above. The claim recites the additionally taught limitation of: apparatus comprising a controller programmed (Pachon [139] “system 1000 includes a processor 1010, a memory 1020, a storage device 1030, and an input/output device”).

Claim 2
Pachon and Liao teach all the limitations of the method according to claim 1, Pachon does not teach but Liao does teach in an analogous art further comprising proceeding in the iterative manner to generate at least one or more modeling scenarios to compute the flight recovery solution (Liao [34-35]).
Both Pachon and Liao are concerned with optimizing flight solutions, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pachon the proceeding in the iterative manner to generate at least one or more modeling scenarios to compute the flight recovery solution as taught by Liao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 9
Pachon and Liao teach all the limitations of the method according to claim 1, further comprising proceeding in the iterative manner to Pachon does not teach but Liao does teach in an analogous art: 
identify, by the processing device, all of the one or more uncovered flights of a current an updated crew recovery solution (Liao [20] and [34-35]); 
obtain, by the processing device, a delay value associated with each of the one or more uncovered flights (Liao [29], where the delay value is 1-hour); 
increment, by the processing device, the delay value of each of the one or more uncovered flights by a predetermined increment value (Liao [29]); and 
generate, by the processing device, one or more recommendations to delay the one or more uncovered flights with an incremented delay value for each of the one or more uncovered flights along with a request for a subsequent airline recovery scheduling solution (Liao [29]).
Both Pachon and Liao are concerned with optimizing flight solutions, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pachon the identify, by the processing device, all of the one or more uncovered flights of a current an updated crew recovery solution; obtain, by the processing device, a delay value associated with each of the one or more uncovered flights; increment, by the processing device, the delay value of each of the one or more uncovered flights by a predetermined increment value; and generate, by the processing device, one or more recommendations to delay the one or more uncovered flights with an incremented delay value for each of the one or more uncovered flights along with a request for a subsequent airline recovery scheduling solution as taught by Liao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to apparatus claim 9 that recites substantially the similar limitations to those rejected above are rejected for the same reasoning given above.

Claims 5 and 11
Pachon and Liao teach all the limitations of the method according to claim 1, further comprising proceeding in the iterative manner to Pachon does not teach but Liao does teach in an analogous art: 
generate a list of deadhead flights (Liao [29]); 
determine whether each of the one or more reserve and standby crews can be assigned with deadheading to an origin station of the one or more uncovered flights (Liao [37]); 
determine whether each of the one or more reserve and standby crews can be assigned without deadheading to the origin station of the one or more uncovered flights (Liao [37-38]); 
determine if any of the one or more reserve and standby crews cannot be assigned with or without deadheading to the origin station of the one or more uncovered flights (Liao [38]); 
assign the one or more reserve and standby crews that can be assigned to the one or more uncovered flights with or without deadheading to the origin station of the one or more uncovered flights (Liao [38]); and 
generate, by the processing device, a request for a subsequent airline recovery scheduling solution using the one or more recommendations to delay any of the one or more uncovered flights assigned with the one or more reserve and standby crews (Liao [29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pachon the generate a list of deadhead flights; determine whether each of the one or more reserve and standby crews can be assigned with deadheading to an origin station of the one or more uncovered flights; determine whether each of the one or more reserve and standby crews can be assigned without deadheading to the origin station of the one or more uncovered flights; determine if any of the one or more reserve and standby crews cannot be assigned with or without deadheading to the origin station of the one or more uncovered flights; assign the one or more reserve and standby crews that can be assigned to the one or more uncovered flights with or without deadheading to the origin station of the one or more uncovered flights; and generate, by the processing device, a request for a subsequent airline recovery scheduling solution using the one or more recommendations to delay any of the one or more uncovered flights assigned with the one or more reserve and standby crews as taught by Liao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to apparatus claim 11 that recites substantially the similar limitations to those rejected above are rejected for the same reasoning given above.

Claim 6
Pachon and Liao teach all the limitations of the method according to claim 5, Pachon does not teach but Liao does teach in an analogous art further comprising proceeding in an iterative manner to cancel at least one of the one or more uncovered flights not assigned with any of the one or more reserve and standby crews (Liao [35-36]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pachon proceeding in an iterative manner to cancel at least one of the one or more uncovered flights not assigned with any of the one or more reserve and standby crews as taught by Liao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Pachon and Liao teach all the limitations of the apparatus according to claim 8, wherein the controller is further programmed to proceed in the iterative manner to cancel any of the one or more uncovered flights not assigned with any of the one or more reserve and standby crews (Liao [29-38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pachon the controller is further programmed to proceed in the iterative manner to cancel any of the one or more uncovered flights not assigned with any of the one or more reserve and standby crews as taught by Liao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Pachon and Liao teach all the limitations of the apparatus disruption management module according to claim 11 or claim 12, wherein the uncovered flights adjustment module is further configured controller is further programmed to generate at least one or more modeling scenarios to compute the recommendation to delay or cancel the one or more uncovered flights based on a minimal cost collection of flight delay costs, flight cancellation costs, and deadheading costs (Pachon [127] where the claim is made in the alternative only one element needs to be found in the art).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pachon et al (US 2008/0215408 A1) in view of Liao et al (US 2017/0011326 A1) as applied above and in further view of Salam et al (US Pat 10,395,197 B1)

Claim 7
Pachon and Liao teach all the limitations of the method according to claim 1, further comprising Pachon and Liao do not teach, but Salam does teach proceeding in the iterative manner to generate one or more modeling scenarios to compute one or more recommendation to delay or cancel the one or more uncovered flights based on a minimal cost collection of flight delay costs, flight cancellation costs, and deadheading costs (Salam 2:50-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pachon and Liao proceeding in the iterative manner to generate one or more modeling scenarios to compute one or more recommendation to delay or cancel the one or more uncovered flights based on a minimal cost collection of flight delay costs, flight cancellation costs, and deadheading costs as taught by Salam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shetty et al (US 2003/0191678) teaches a scheduling system reschedules based on the affect such rescheduling has on cascading costs. The costs for an airline set of schedules include factors such as the affect on passengers, the affect on profit and other factors. Cascading costs include the cost of further disruptions to schedules as a result of proposed solutions to a disruption.
Petersen et al (US 2015/0221225) teaches the costs may include recovery costs for the scheduled subsequent flight and/or recovery costs associated with the flight crew member (e.g., costs associated with placing the flight crew member on the alternative flight and/or costs associated with scheduling an alternative flight crew member to substitute for the delayed flight crew member, etc.), among other costs.
Bollapragada et al (US 2022/0230108) teaches Knowing each of the above mentioned costs allows the flight recovery module 42 to select the most cost efficient and productive flight recovery solution that provides for the most efficient use of resources in order to recover from the one or more disruptions to the original airline scheduling solution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623